Citation Nr: 0819157	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  04-26 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus type II.

2.	Entitlement to an initial compensable disability rating 
for diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971 with service in the Republic of Vietnam from January 
1970 to May 1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a Central Office hearing before the 
undersigned Veterans Law Judge in January 2005.  A transcript 
of that hearing is associated with the claims file.


FINDINGS OF FACT

1.	Prior to May 1, 2007, the veteran's service connected 
diabetes mellitus required the use of insulin and a 
restricted diet, but there is no medical evidence that the 
disability necessitated the regulation of the veteran's 
activities.

2.	Since May 1, 2007, the veteran's service connected 
diabetes mellitus requires the use of insulin, a 
restricted diet, and the regulation of the veteran's 
activities, but there is no medical evidence that the 
disability includes episodes of ketoacidosis or 
hypoglycemic reactions that require one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider.

3.	Prior to August 2, 2006, the veteran had best corrected 
visual acuity of 20/40 in his right eye and 20/30 in his 
left eye or better.

4.	Since August 2, 2006, while the veteran has best corrected 
visual acuity of 20/30 in his right eye and 20/25 in his 
left eye, his field of vision has a concentric contraction 
of 46 degrees in the right eye and 43 degrees in the left 
eye.

CONCLUSIONS OF LAW

1.	Prior to May 1, 2007, the scheduler criteria for an 
initial disability in excess of 20 percent for diabetes 
mellitus type II are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code (DC) 7913 
(2007).

2.	From May 1, 2007, the scheduler criteria for an initial 40 
percent disability rating for diabetes mellitus type II 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.119, DC 7913 (2007).

3.	Prior to August 2, 2006, the scheduler criteria for an 
initial compensable disability for diabetic retinopathy 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.84a, DC 6079 (2007).

4.	From August 2, 2006, the scheduler criteria for an 20 
percent disability rating for diabetic retinopathy are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.84a, Diagnostic Codes (DCs) 6078, 6080 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).

Under 38 U.S.C.A. § 5103, upon receiving a complete or 
substantially complete application for benefits, VA must 
notify the claimant of the information and medical or lay 
evidence not of record that is necessary to substantiate the 
claim, which information and evidence VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  See 38 C.F.R. § 3.159(b)(2007), as amended by 73 
Fed. Reg. 23353-23356 (2008) (to be codified at 38 C.F.R. 
§ 3.159(b)(1), and applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).  Moreover, 
VA must also provide the statutory notice of information and 
evidence needed to substantiate a claim, including 
generalized notice as to the disability rating and effective 
date elements of a service connection claim, before it awards 
service connection, an initial disability rating, and an 
effective date in a decision issued after the enactment of 
the VCAA.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Dingess v. Nicholson, 19 Vet. App. 273 (2006).  Here, the 
veteran received initial VCAA notice in February 2002 and 
subsequent development notices in May 2006, January 2006 and 
March 2006, which essentially satisfied the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).

That notwithstanding, it is well to observe that service 
connection for diabetes mellitus type II and diabetic 
retinopathy has been established and initial ratings for such 
conditions have been assigned.  The veteran has been awarded 
the benefits sought, and his claims have been substantiated.  
As such, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims.  Dunlap v. Nicholson, 21 Vet. App. at 119 (citing 
Dingess v. Nicholson, 19 Vet. App. at 491).  Thus, the 
purpose for which such notice was intended has been 
fulfilled, and section 5103(a) notice is no longer required 
as to such matters.  See Dingess, 19 Vet. App. at 490-491.

Similarly, during the pendency of this appeal, regulatory 
changes amended 38 C.F.R. § 3.159(b), which provide that VA 
has no duty provide section 5103 notice upon the receipt of a 
Notice of Disagreement.  38 C.F.R. § 3.159(b), as amended by 
73 Fed. Reg. 23353-23356 (2008) (to be codified at 38 C.F.R. 
§ 3.159(b)(3) and applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).  In this 
context, after awarding the veteran service connection for 
his diabetes mellitus type II and diabetic retinopathy and 
assigning initial disability rating for these conditions, the 
veteran filed a notice of disagreement contesting the initial 
rating determinations.  The RO furnished the veteran a 
statement of the case that addressed the initial ratings 
assigned including notice of the criteria for higher ratings 
for these conditions, and provided the veteran with further 
opportunity to identify and submit additional information 
and/or argument, which the veteran has done by perfecting his 
appeal.  See 38 U.S.C.A. §§ 5104(a), 7105, 5103A (West 2002).  
Therefore, under these circumstances, VA also fulfilled its 
obligation to advise and assist the veteran throughout the 
remainder of the administrative appeals process, and 
similarly accorded the veteran and his representative a fair 
opportunity to prosecute the current appeal.  See Dunlap and 
Dingess, both supra.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes emergency responder reports, VA 
medical records and reports of VA examinations addressing the 
severity of the service-connected disabilities - the 
dispositive issues.  The veteran has not indicated he has any 
further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2007).

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155 (West 2002).  
Separate diagnostic codes identify the various disabilities.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Fenderson at 126.  Therefore, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as staged 
ratings.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2007).

Diabetes Mellitus Claim

In an October 2003 rating decision, the veteran's diabetes 
mellitus was evaluated as 20 percent disabling, effective 
March 8, 2001, under 38 C.F.R. § 4.119 (2007), DC 7913.

DC 7913 provides the following levels of disability:

100 %  Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities, (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated;

60 %  Requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated;

40 %  Requiring insulin, restricted diet, and regulation of 
activities;

20 %  Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet.


From March 8, 2001 to May 1, 2007

The veteran's diabetes mellitus is currently rated as 20 
percent disabling.  To establish a 20 percent rating, the 
veteran's diabetes mellitus must require "insulin and a 
restricted diet, or; oral hypoglycemic agent and restricted 
diet."  According to the veteran's medical history as 
recorded during an August 2003 exam, he requires insulin and 
adherence to "an 1800 calorie ADA diet."  No regulation of 
the veteran's activities is noted at that time or in any 
record prior to May 1, 2007.  In fact, previous medical 
records, like the VA medical record from November 2003 and 
February 2004, encourage the veteran to engage in regular 
exercise in order to manage his blood pressure while 
remaining silent on the issue of activities that the veteran 
should avoid because of his diabetes mellitus.

In order for the 40 percent rating to be warranted, the 
evidence would have to establish that the veteran's diabetes 
mellitus requires insulin, restricted diet, and regulation of 
activities.  The Court has observed that use of the 
conjunctive "and" means that all requirements would have to 
be met before reimbursement could be authorized.  Cf. Cotton 
v. Brown, 7 Vet. App. 325, 327 (1995).  Prior to May 1, 2007 
there is no indication in the medical evidence of record that 
the veteran's diabetes mellitus required the regulation of 
his activities.

After May 1, 2007

Under Fenderson, separate ratings can be established for 
separate periods of time based on the evidence at the time.  
12 Vet App 119 (1999).  Medical evidence from May 1, 2007 
onward establishes that the veteran's diabetes mellitus 
requires insulin, restricted diet, and regulation of 
activities, therefore meeting the requirements for a 40 
percent rating.  In addition to the records mentioned above 
that indicate the veteran's diabetes mellitus required 
insulin and a restricted diet, the May 1, 2007 VA medical 
record notes that the "patient is unable to and should not 
perform continuous physical activity which may cause a drop 
in his blood sugar and may cause him to pass out."  This 
satisfies the requirements for a 40 percent rating.

In order for the next higher 60 percent rating to be 
warranted, the evidence would have to establish that the 
veteran's diabetes mellitus

[requires] insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications 
that would not be compensable if separately 
evaluated.

Thus, the requirements for a 60 percent rating encompass the 
requirements of a 40 percent rating with the additional 
requirements of yearly hospitalization for ketoacidosis or 
hypoglycemic episodes, twice monthly visits to a diabetic 
care provider and otherwise non-compensable complications.  
While the veteran has had episodes of ketoacidosis or 
hypoglycemic reactions, for which emergency responders were 
called, these episodes have not resulted in hospitalization.  
The veteran submitted records from emergency responder calls 
on December 4, 2002 and June 1, 2004.  The December 2002 
report contains the following patient narrative, "Dispatched 
for low blood sugar.  Upon arrival Pt. had eaten ice cream.  
Glucose coming back up.  Pt. refused transport."  The June 
2004 report indicates that no aid was given.   Similarly, the 
veteran has been required to visit a diabetic care provider 
"monthly or less often."  This does not meet the frequency 
requirement of twice a month for a 60 percent rating.  For 
these reasons, the veteran's symptoms do not meet the 
criteria for a 60 percent rating.

Diabetic Retinopathy Claim

In an October 2003 rating decision, the veteran's diabetic 
retinopathy was evaluated as 0 percent disabling, with an 
effective date of March 8, 2001, under 38 C.F.R. § 4.84a 
(2007), DC 6079.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a (2007).  Under 
these criteria, impairment of central visual acuity is 
evaluated from noncompensable to 100 percent based on the 
degree of the resulting impairment of visual acuity.  38 
C.F.R. § 4.84a (2007), DCs 6061 to 6079.  A disability rating 
for visual impairment is based on the best distant vision 
obtainable after the best correction by glasses.  38 C.F.R. § 
4.75 (2007).  The percentage evaluation will be found from 
Table V by intersecting the horizontal row appropriate for 
the Snellen index for one eye and the vertical column 
appropriate to the Snellen index of the other eye.  38 C.F.R. 
§ 4.83a (2007).  A compensable disability rating of 10 
percent is warranted for impairment of central visual acuity 
in the following situations: (1) when vision in one eye is 
correctable to 20/50 and vision in the other eye is 
correctable to 20/40; (2) when vision in both eyes is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a (2007), DCs 6078 and 
6079.  A 20 percent disability evaluation is assigned in the 
following situations: (1) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/50; (2) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/50; or (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a (2007), DCs 6077 and 
6078.

The extent of contraction of visual field in each eye is 
determined by recording the extent of the remaining visual 
fields in each of the eight 45 degree principal meridians.  
The number of degrees lost is determined at each meridian by 
subtracting the remaining degrees from the normal visual 
fields given in Table III.  The degrees lost are then added 
together to determine total degrees lost.  This is subtracted 
from 500.  The difference represents the total remaining 
degrees of visual field.  The difference divided by eight 
represents the average contraction for rating purposes.  38 
C.F.R. § 4.76a (2007), Table III.

Impairment of the visual field based on concentric 
contraction is rated as follows:

To 30° but not to 15°:
	Bilateral. . . .	50
	Unilateral. . . 10
	Or rate as 20/100

To 45° but not to 30°:
	Bilateral. . . .	30
	Unilateral. . . 10
	Or rate as 20/70

To 60° but not to 45°:
	Bilateral. . . .	20
	Unilateral. . . 10
	Or rate as 20/50

38 C.F.R. § 4.84a (2007), DC 6080.

From March 8, 2001 to August 2, 2006

The veteran was service connected for diabetic retinopathy 
with an effective date of March 8, 2001.  

The veteran was given several visual acuity examinations 
between March 2001 and August 2006, with the following best 
corrected eyesight results: October 2001 (20/20 for both 
eyes), October 2003 (20/40 for the right eye, 20/20 for the 
left eye), February 2004 (20/30 for both eyes), April 2004 
(20/40 for the right eye, 20/25 for the left eye), November 
2004 (20/25 for both eyes),  January 2005 (20/25 for both 
eyes), February 2005 (20/25 for both eyes), March 2005 (20/40 
for the right eye, 20/25 for the left eye), August 2005 
(20/40 for the right eye, 20/25 for the left eye), November 
2005(20/25 for both eyes),  and January 2006 (20/40 for the 
right eye, 20/30 for the left eye).  Table V of 38 C.F.R. § 
4.84a concerns ratings on the basis of central visual acuity.  
This table, however, encompasses visual loss of at least 
20/40 in the better eye and at least 20/50 in the worse eye, 
which has not been shown in this case.  Thus, Table V does 
not allow for an evaluation higher than 0 percent for this 
time period.





After August 2, 2006

On August 2, 2006, the veteran's visual acuity was found to 
be 20/60 in the right eye and 20/40 in the left eye.  Under 
Table V, these results would warrant a 10 percent rating.  38 
C.F.R. § 4.84a (2007).  Later that month, however, on August 
25, 2006, the veteran's visual acuity was retested and found 
to be 20/40 in both eyes, therefore not satisfying the 
requirements for an evaluation higher than 0 percent under 
Table V.  38 C.F.R. § 4.84a (2007).  These later results are 
consistent with the visual acuity results of his visual 
acuity examinations from October 2006 (20/30 in both eyes) 
February 2007 (20/30 for the right eye, 20/25 for the left 
eye),  March 2007 (20/30 for the right eye, 20/25 for the 
left eye), and July 2007 (20/30 for the right eye, 20/25 for 
the left eye).  In the instant case, however, it is 
unnecessary to stage the eye disability based on these 
results because the disability rating evinced by the 
veteran's visual field examination exceeds the temporary 
rating of 10 percent warranted by these findings.  

The Board must consider whether the veteran would be entitled 
to a higher rating if his bilateral eye disability were rated 
based on impairment of field loss.  Ratings for impairment of 
field vision may be based on concentric contraction or based 
on an equivalent visual.  The veteran's August 2, 2006 
examination included a test of his visual fields.

The average concentric contraction of visual fields shown at 
the August 2006 VA examination is as follows:

Right eye, 46 degrees [(normal temporally 85 degrees, exam 
showed 52 degrees, loss of 33 degrees; normal down temporally 
85 degrees, exam showed 60 degrees loss of 25 degrees; normal 
down 65 degrees, exam showed 61 degrees, loss of 4 degrees; 
normal down nasally 50 degrees, exam showed 42 degrees, loss 
of 8 degrees; normal nasally 60 degrees, exam showed 45 
degrees, loss of 15 degrees; normal up nasally 55 degrees, 
exam showed 29 degrees, loss of 26 degrees; normal up 45 
degrees, exam showed 38 degrees, loss of 7 degrees; normal up 
temporally 55 degrees, exam showed 44 degrees, loss of 11 
degrees) (total 500 degrees minus total degrees lost of 129 
equals 371 remaining degrees of visual filed divided by 8, 
which represents the average contraction for rating purposes, 
46.375)].  Under DC 6080, this degree of concentric 
contraction can be rated as 20/50.  38 C.F.R. § 4.84a (2007).

Left eye, 43 degrees [(normal temporally 85 degrees, exam 
showed 40 degrees, loss of 45 degrees; normal down temporally 
85 degrees, exam showed 35 degrees, loss of 50 degrees; 
normal down 65 degrees, exam showed 33 degrees, loss of 32 
degrees; normal down nasally 50 degrees, exam showed 58 
degrees, excess of 8 degrees; normal nasally 60 degrees, exam 
showed 59 degrees, loss of 1 degree; normal up nasally 55 
degrees, exam showed 36 degrees, loss of 19 degrees; normal 
up 45 degrees, exam showed 40 degrees, loss of 5 degrees; 
normal up temporally 55 degrees, exam showed 45 degrees, loss 
of 10 degrees) (total 500 degrees minus total degrees lost of 
154 equals 346 remaining degrees of visual field divided by 
8, which represents the average contraction for rating 
purposes, 43.25)].  Under DC 6080, this degree of concentric 
contraction can be rated as 20/70.  38 C.F.R. § 4.84a (2007).

Treating the veteran's concentric contraction as a visual 
acuity score of 20/50 in the right eye and 20/70 in the left 
eye for the purposes of Table V, the veteran's visual 
impairment entitles him to 20 percent compensation.  
38 C.F.R. § 4.84a (2007), DC 6078.

In order to qualify for a 30 percent rating under DC 6080, 
the veteran would need to show an average concentric 
contraction between 45 degrees and 30 degrees for both eyes.  
38 C.F.R. § 4.84a (2007).  As noted above, the veteran's 
right eye has an average concentric contraction of 46.375, 
which is outside of this range.

While the veteran's most recent VA examination from July 2007 
notes that his visual fields for both eyes are "grossly 
normal," that assessment is conclusory and not substantiated 
by numerical or graphical results, which suggests that it is 
based on confrontation testing.  Therefore it is insufficient 
to refute the August 2, 2006 results.  None of the veteran's 
other eye examinations since August 2, 2006 have contained a 
visual field assessment that refutes these results.

ORDER

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus type II, for the period prior 
to May 1, 2007, is denied.

Entitlement to an initial 40 percent disability rating for 
diabetes mellitus type II, for the period from May 1, 2007, 
is granted, subject to the applicable laws and regulations 
concerning the payment of monetary benefits.

Entitlement to an initial compensable disability rating for 
diabetic retinopathy, for the period prior to August 2, 2006, 
is denied.

Entitlement to an initial a 20 percent disability rating for 
diabetic retinopathy, for the period from August 2, 2006, is 
granted, subject to the applicable laws and regulations 
concerning the payment of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


